Citation Nr: 0806322	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral strain.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 30 
percent disability evaluation.  


WITNESS AT HEARING ON APPEAL

The appellant 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  That decision denied service connection 
for hepatitis C, degenerative joint disease of the 
lumbosacral spine, and alcoholism, but granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from March 22, 2002.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  

A hearing was held on August 27, 2007, in Washington, D.C., 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in August 2007.   Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.

The Board also notes that the veteran's appeal had originally 
included the issues of entitlement to service connection for 
hearing loss and tinnitus; however, during the pendency of 
the appeal, the RO granted those benefits in a May 2005 
rating decision.  Accordingly, the issues of entitlement to 
service connection for hearing loss and tinnitus no longer 
remain in appellate status and no further consideration is 
required. 

The Board further observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for depression; however, the veteran indicated at 
a January 2004 informal conference with a decision review 
officer that he would like to withdraw his appeal on that 
issue.  See 38 C.F.R. § 20.204 (2007).  Accordingly, the 
issue of entitlement to service connection for depression no 
longer remains in appellate status and no further 
consideration is required.

The issues of entitlement to service connection for 
alcoholism and to a higher initial evaluation for PTSD will 
be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT 

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Degenerative joint disease of the lumbosacral spine did 
not manifest in service or within one year and has not been 
shown to be causally or etiologically related to the 
veteran's military service

3.  The veteran has been shown to have hepatitis C that is 
causally or etiologically related to military service.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine was 
not incurred in active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2.  Resolving reasonable doubt in favor of the veteran, 
hepatitis C was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
March 2003 prior to the initial decision on the claims in 
June 2003.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the March 2003 letter stated that the evidence 
must show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The letter also indicated that the 
evidence must show that he was diagnosed with hepatitis C in 
service, had symptoms of hepatitis C in service, or was 
exposed to certain hepatitis C risk factors in service; that 
he has a current diagnosis of hepatitis C; and, that there is 
a relationship between his current hepatitis C and the 
infection, symptoms, or risk factor that he had in service.  
The letter also listed several recognized risk factors for 
hepatitis C infections.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the March 2003 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.   In addition, the March 2003 letter 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  
Finally, in the March 2003 notice letter, the RO informed the 
claimant to provide any evidence in his possession that 
pertains to the claims.  Thus, because each of the four 
notice requirements has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for 
degenerative joint disease of the lumbosacral spine and for 
hepatitis C, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran pertaining to 
disability ratings and effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for a back disorder.  Thus, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  The veteran was also provided the 
opportunity to testify at a hearing before the Board, and he 
was afforded a VA examination in March 2004.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.  


I.  Degenerative Joint Disease of the Lumbosacral Spine 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
degenerative joint disease of the lumbosacral spine.  His 
service medical records are negative for any complaints, 
treatment, or diagnosis of a back disorder.  In fact, his 
June 1966 separation examination found his spine to be 
normal.  Moreover, the medical evidence of record does not 
show that he sought treatment for such a disorder immediately 
following his period of service or for many decades 
thereafter.  Therefore, the Board finds that degenerative 
joint disease of the lumbosacral spine did not manifest in 
service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
degenerative joint disease of the lumbosacral spine is itself 
evidence which tends to show that such a disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).
The Board does observe that several lay statements have been 
submitted indicating that fellow serviceman witnessed the 
veteran injure his back during his military service.  In 
addition, the veteran has been awarded the Combat Infantryman 
Badge, which indicates that he engaged in combat with the 
enemy.  However, it must be noted that the presumption 
afforded under 38 U.S.C.A. § 1154(b) addresses only the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and does not address 
the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Thus, this provision does not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
supra.  Therefore, the Board's analysis must turn to the 
issue of whether there is evidence that the veteran currently 
has degenerative joint disease of the lumbosacral spine that 
is related to his military service

In this case, even presuming that the veteran did sustain a 
back injury during service, the record contains no medical 
evidence that he has any residual disability attributable to 
the claimed in-service injury.  The record shows that there 
were no complaints, treatment, or diagnosis of a back 
disorder for many decades following his separation from 
service.  Nor is there is any medical evidence of record that 
links any current back disorder to his military service.  In 
fact, the March 2004 VA examiner assessed the veteran as 
having recurrent low back pain and stated that the issue of 
whether the disorder had a relationship to military almost 40 
years earlier was speculative.  It is well established that 
medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable 
regulations also provide that a finding of service connection 
may not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  

The Board does observe that the veteran submitted medical 
literature to support the contention that he currently has 
osteoarthritis that is related to his military service.  
However, this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that the medical 
literature is of little probative value in this case.  Based 
on the foregoing, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for degenerative joint disease of the lumbosacral 
spine.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for degenerative joint disease of the lumbosacral 
spine is not warranted.


II.  Hepatitis C

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for hepatitis C.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of hepatitis C.  In fact, 
his June 1966 separation examination found his abdomen and 
viscera to be normal, and he denied having a medical history 
of liver trouble and jaundice.  However, the Board once again 
notes that the veteran has been awarded the Combat 
Infantryman Badge, and as such, he has been shown to have 
engaged in combat with the enemy.  Therefore, the Board finds 
that the veteran's own statements that he was exposed risk 
factors for hepatitis C in service, including blood and blood 
products, constitute "satisfactory" or credible evidence 
that is consistent with the circumstances, condition, or 
hardships of his combat service.  Collette, 82 F.3d at 392.  
His statements regarding his exposure in service are credible 
in light of all the evidence of record and are not rebutted 
by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  In fact, the Board notes that several 
lay statements were also submitted by fellow serviceman 
indicating that the veteran was exposed to blood during his 
period of service.  Accordingly, the Board concludes that the 
veteran was exposed to a risk factor for contracting 
hepatitis C during service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  See also VBA Fast Letter 04-13 
(June 29, 2004) (noting that "[a] veteran may have been 
exposed to [hepatitis C] . . . as a consequence of being a 
combat veteran" and noting "[t]he source of infection is 
unknown in about . . . 30 percent of chronic [hepatitis C] 
cases.  These infections may have come from blood-
contaminated cuts or wounds.")

The final issue remaining is whether the veteran currently 
has hepatitis C that is related to his in-service exposure.  
In this regard, the veteran was afforded a VA examination in 
March 2004.  The examiner did diagnose the veteran with 
hepatitis C and noted his reported history of cuts, exposure 
to blood, and injections in service.  Nevertheless, the 
examiner stated that the cause of the veteran's hepatitis C 
remained uncertain.  

However, a private physician submitted a letter in February 
2003 in which he indicated that the veteran was exposed to 
blood products while serving in Okinawa and Vietnam.  The 
physician also opined that the veteran most likely contracted 
hepatitis C during that time.  Based on these two medical 
opinions, the Board finds that there is reasonable doubt as 
to whether the veteran currently has hepatitis C that is 
related to exposure to a risk factor for the disease during 
military service.  The Board notes that there is no evidence 
in this case of any risk factors for the disease after 
service.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has hepatitis C that is related 
to his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current hepatitis C was incurred in 
service.  Accordingly, the Board concludes that service 
connection for hepatitis C is warranted.




ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is denied.

Subject to the provisions governing the award of monetary 
benefits, service connection for hepatitis C is granted.


REMAND

Reason for Remand:  To provide the veteran proper notice and 
to afford him a VA examination, to obtain his vocational 
rehabilitation folder.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Court has held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified in connection with his claims for a 
higher initial evaluation for PTSD.  In this regard, the 
record contains a letter, dated in March 2003, which informed 
the veteran of what the evidence must show to establish 
service connection and of the division of responsibilities in 
obtaining the evidence.  However, that letter did not notify 
the veteran what evidence was necessary to substantiate a 
claim for a higher initial evaluation.  The Court has 
indicated that such specific notice is required to comply 
with the law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).
Moreover, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.

In addition, the Board notes that the veteran and his 
representative indicated at the August 2007 hearing that he 
had participated in a vocational rehabilitation program.  
However, the claims file does not contain any records 
documenting such participation.  Therefore, the RO should 
associate the veteran's vocational rehabilitation file with 
the claims file.

In addition, the Board notes that the veteran was afforded VA 
examinations in April 2003 and February 2004.  However, at 
the August 2007 hearing before the Board, the veteran's 
representative contended that a VA examination must be 
contemporaneous and noted that it has been well over three 
years since the veteran's last examination.  Moreover, the 
Board notes that the veteran's recent medical records do 
indicate that he has been receiving ongoing treatment for his 
PTSD.  Therefore, the Board finds that a VA examination is 
necessary for the purpose of ascertaining the current 
severity and manifestations of the veteran's service-
connected PTSD.

Lastly, the Board notes that, at the hearing before the 
Board, the veteran's representative argued that a VA 
examination should have addressed the question of a 
relationship, if any, between the veteran's PTSD and 
alcoholism.  Although service connection may not be granted 
for primary alcoholism.service connection may be granted for 
alcoholism where it is shown to be secondary to a 
service-connected disorder.  38 C.F.R. § 3.310(a); Allen v. 
Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).  Therefore, 
on remand, the VA examiner should address this matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:


1.  The RO should send the veteran a 
notice letter in connection with his 
claim for a higher initial evaluation 
for PTSD.  The letter should inform 
him of the information and evidence 
that is necessary to substantiate the 
claim for a higher initial evaluation; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is 
expected to provide; and (4) ask him 
to provide any evidence in his 
possession that pertains to the claim.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 19 
Vet. App, 473 (2006).

2.  The RO should associate the 
veteran's vocational rehabilitation 
file with the claims file.

3.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
service-connected PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
conducted.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's PTSD.  The examiner should 
also report all signs and symptoms 
necessary for rating the veteran's 
PTSD under the General Rating Formula 
for Mental Disorders.  In addition, 
the examiner should render an opinion 
as to whether the veteran's alcoholism 
is a separate disability from his PTSD 
or is a symptom of his PTSD.  If the 
latter, the examiner should, in 
assigning a Global Assessment of 
Functioning (GAF) score, consider any 
disability resulting from the 
alcoholism in addition to considering 
that resulting from the PTSD

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the veteran's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


